                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION


LORENZO DAVILA, ET AL                               CIVIL ACTION NO. 18-cv-1487

VERSUS                                              JUDGE FOOTE

FCA US, LLC, ET AL                                  MAGISTRATE JUDGE HORNSBY


                               MEMORANDUM ORDER

       Zurich American Insurance Company removed this case based on an assertion of

diversity jurisdiction that relies upon a plea of improper joinder with respect to several

defendants. The court is obligated to determine subject matter jurisdiction, including

whether a party is improperly joined, on its own initiative if a party does not raise it. Gasch

v. Hartford Acc & Indem. Co. 491 F.3rd 278, 281 (5th Cir. 2007).

       The issue of improper joinder goes to subject matter jurisdiction, so the deadline for

filing a motion to remand on this issue is not subject to the 30-day statutory period.

Considering the number of defendants at issue and the Thanksgiving holiday, plaintiffs are

allowed until January 9, 2019 to file a motion to remand, supported by a memorandum, if

they contest the assertion that the non-diverse defendants were improperly joined. Of

course, if the plaintiffs wish to assert procedural defects in the removal, they must do so

by filing a motion to remand within the statutory 30-day window (which the court cannot

extend).

       If the plaintiffs file a motion to remand that contests the improper joinder pleas, the

motion will be noticed for briefing so that Zurich can respond and attempt to meet its
burden on the improper joinder issues. If the plaintiffs do not timely file a motion to

remand and challenge the improper joinder pleas, the court will consider the plaintiffs to

concede the point, the several defendants said to be improperly joined will be dismissed,

and the case will proceed toward a scheduling conference after all defendants file an

answer.

        THUS DONE AND SIGNED in Shreveport, Louisiana, this 20th day of November,

2018.




                                       Page 2 of 2
 
